Citation Nr: 1133205	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-28 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a neck condition.

2.  Entitlement to service connection for a thoracolumbar spine disorder, claimed as an upper and lower back condition.

3.  Entitlement to service connection for peripheral neuropathy of the left leg, claimed as leg nerve damage.

4. Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claims.

In July 2008, a hearing was held before the undersigned Veterans Law Judge.

In September 2008, the Board remanded the matter to the RO/AMC for the purpose of sending corrective notice to the Veteran, providing the Veteran with a current VA examination, and obtaining the Veteran's complete private treatment records and any records relating to his Workers Compensation claim.  The matter was returned to the Board in May 2010.

The issues of entitlement to service connection for a left shoulder disorder and bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was incurred in, or caused by, his military service. 

2.  The Veteran's a thoracolumbar spine disorder was incurred in, or caused by, his military service. 

3.  The Veteran's peripheral neuropathy of the left leg is due to his service-connected thoracolumbar spine disorder. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, (2010).

2.  The criteria for entitlement to service connection for a thoracolumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, (2010).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the left leg have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 


and 3.326(a) (2010).  In this decision, the Board grants service connection for a cervical spine disorder, thoracolumbar spine disorder, and peripheral neuropathy of the left leg.  As this award represents a complete grant of the benefits sought on appeal with regard to those issues, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he sustained multiple back injuries in service that have caused him continuous symptoms of back pain since that time.  See July 2008 Hearing Transcript.  Furthermore, although the Veteran acknowledges that he has sustained two back injuries since leaving service, he contends that the injuries sustained in service made him more susceptible to the effects of future back injuries.  See June 2004, May 2006, and June 2010 private physician statements.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 



Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has currently diagnosed disabilities of the cervical and thoracolumbar spine.  A May 2003 x-ray report should minor degenerative changes at C5-6 with minimal narrowed disc space and osteophytic irregularity.  A statement from a private physician dated from June 2004 shows that the Veteran had an anterior lumbar interbody fusion at L5-S1 on April 1, 2004, and had a herniated nucleus pulposus at the L5-S1 level.  In June 2005, the VA examiner diagnosed the Veteran with degenerative joint disease of the cervical, thoracic, and lumbar spine.  The Veteran's private physician also submitted statement in May 2007 summarizing the Veteran's MRI reports, which have shown bulging at C3-4 and L5-S1, and a myelogram, which showed bulging at C4-5 and L5-S1.  The February 2010 VA examiner diagnosed the Veteran with mild cervical degenerative disc disease and status post-fusion of the lumbar spine with residual chronic pain.  A June 2010 statement from the Veteran's private physician also provides diagnoses of degenerative disc syndrome with herniation at L5-S1. 

The Veteran's service treatment records clearly document a history of back injury and back pain in service from February 1976 to September 1977.  The Veteran was seen for a basketball injury in May 1976.  Later that month, he reportedly fell off a pole.  X-rays were taken and were normal.  The clinical impression listed is chronic low back pain with muscle spasm.  In September 1976, the Veteran complained of back pain after playing football.  In November 1976, he was involved in a motor vehicle accident; the vehicle overturned.  The Veteran was taken to the ER complaining of significant pain in the neck and back.  X-rays were negative and the Veteran was discharged with a diagnosis of soft tissue contusion of the cervical-thoracic spine.  He was seen again later the same month after he fell on the steps and landed on his back.  The diagnosis provided is muscle spasm.  In June 1977, the Veteran was put on profile due to muscle spasms due to trauma from his November 1976 motor vehicle accident.  In September 1977, the Veteran was referred to the functional back program with the goal of self-management of his back conditions.

It should be noted that a service treatment record dated May 1977 shows that the Veteran claimed a history of back pains dating back to "long before he entered active duty."  However, as indicated in this note, the Veteran's entrance examination notes no such defect, and, furthermore, the Veteran's statement with regard to his history of back pain is not clear and unmistakable evidence that a disease or injury pre-existing service as it does not establish anything more conclusive than the Veteran's history of pain.  See 38 U.S.C.A. §  1111; 38 C.F.R. 
§ 3.304(b).

The Veteran's private physician, an orthopedic surgeon, has submitted three statements, dated June 2004, May 2006, and June 2010, asserting that the Veteran's in-service injury in 1976 made him more susceptible to further back injuries.  In the June 2010 statement, the physician writes that it is his opinion "that the injury in 1976 damaged his back and made a cascade of effects, which would eventually cause him to need back surgery."  These statements also show that the Veteran has been seen by this physician since 1997.

At the Veteran's July 2008 hearing, he testified that he had problems throughout his whole military career after he was injured and that these problems never really stopped.  The Veteran is competent to testify to his symptoms of pain, Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and the Board finds that his statements regarding the ongoing nature of his back pain are credible as his account of continuous back pain in service in supported by the evidence of record.  The Board also finds that the Veteran's testimony to the effect that he had no pre-existing back injury prior to active service is not in conflict with the May 1977 treatment note indicating that his history of back pain pre-existed service as no mention was made of any previous injury in that treatment note. 

The Veteran has been provided with three VA examinations.  In June 2003, no opinion was provided and the examiner recommended reevaluation due to a recent injury to the neck and back.  In June 2005, the examiner found that the Veteran's neck and back disorders were not caused by or a result of active duty injuries as x-rays taken at that time were negative.  In February 2010, the VA examiner provided the opinion that the Veteran's neck and back disorders were less likely than not to have had onset during active service and are less likely than not related to any in-service event, disease, or injury because the Veteran's in-service injuries were resolved by discharge and are not noted on his discharge examination.  Rather, the examiner opined that the current spine changes were likely due to degenerative changes associated with age and his occupational history. 



As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id.  at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Neieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  



Here, the Board finds that the June 2010 VA examiner's conclusion that the Veteran's back problems were resolved at discharge to be of questionable veracity given the ongoing nature of those problems in service, as shown by his service treatment records, and the Veteran's own statements of continuous symptomatology.  As such, the foundation upon which that opinion is based is unsound, and, therefore, the opinion is of little probative value.  With regard to the remaining two opinions, the Veteran's private physician does not address the negative x-rays taken in 1976 at the time of the accident, or explain why negative x-rays might not be conclusive in determining the extent of the Veteran's in-service back injury.  However, the private physician's claim that the Veteran's 1976 injury likely made him more susceptible to future injury was also not addressed by the VA examiner, even though this statement was present in the claims folder at the time of review.  Furthermore, the VA examiner did not address the Veteran's claims of continuous symptomatology.  As such, the Board finds that the opinion of the private physician combined with the Veteran's assertions of continuous symptomatology place the evidence in relative equipoise when weighed against the opinion of the VA examiner.  When a Veteran seeks benefits and the and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, 1 Vet. App. at 53.  Resolving all doubt in favor of the Veteran, the evidence shows that he has current disabilities of the cervical and thoracolumbar spine, an in-service back injury, and that his current cervical and thoracolumbar spine disabilities are causally related to his in-service back injuries such that service connection for a cervical spine disorder and thoracolumbar spine disorder are granted. 
 
Additionally, the Veteran contends that he currently suffers from left leg nerve damage as a result of his back disabilities.  At the June 2010 VA examination, the VA examiner diagnosed the Veteran with left lumbar radiculopathy and provided the opinion that this radiculopathy is caused by his lumbar spine condition.  After reviewing all the evidence on file, the Board finds no reason to reject this competent medical evidence that is favorable to the Veteran based on a lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  


Accordingly, the claim for service connection for peripheral neuropathy of the left leg is granted as secondary to the Veteran's thoracolumbar spine disorder.


ORDER

Service connection for a cervical spine disorder, claimed as a neck condition, is granted. 

Service connection for a thoracolumbar spine disorder, claimed as an upper and lower back condition, is granted. 

Service connection for peripheral neuropathy of the left leg, claimed as leg nerve damage, is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board's September 2008 Remand order directed the AMC to obtain all the Veteran's treatment records from the VA Medical Center (VAMC) in Beaumont, Texas.  At his July 2008 hearing, the Veteran testified that he received treatment at the Beaumont VAMC during the 1990s.  Accordingly, the AMC submitted a request for all treatment records dated from January 1, 1990, to the present.  The request also states that the AMC should be notified in writing if the records are destroyed or unavailable.  Subsequently, VA treatment records were associated with the claims folder.  These treatment notes contain radiology reports from September 1992, but no corresponding progress notes from the same date.  The earliest progress notes of record are dated from March 2, 2001.  No statement regarding the unavailability of any earlier VA treatment records is present in the claims folder.  38 C.F.R. § 3.159(c)(2) requires VA to make as many requests as necessary in order to obtain relevant records from a federal department or agency.  These efforts will end only if VA concludes that the records sought do not exist or that further efforts to obtain these records would be futile, such as cases where the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.

Here, the Veteran reports having received treatment at the Beaumont VAMC in the 1990s, and radiology reports showing that he was seen in September 1992 are present in the claims folder.  As such, VA must send a follow-up request the Veteran's complete treatment records from the VAMC in Beaumont, Texas, dated from January 1, 1990, to March 2, 2001, and must obtain a response in writing if these records are destroyed or unavailable.  See 38 C.F.R. § 3.159(c)(2); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order).  If the AMC receives such a response, the Veteran should also be informed that the records are unavailable. 

Additionally, in October 2008, the AMC sent a letter to the Veteran asking him to identify all sources of treatment or evaluation he received in conjunction with his Workers' Compensation claim.  As the Veteran testified at his July 2008 hearing that he received treatment from a number of private physicians during the 1980s, he was also asked to either submit those records or a VA Form 21-4142, Authorization and Consent to Release Information.  He was also asked to submit a release form for his records from Dr. Bernauer.  No response was received.  On remand, the AMC should undertake additional efforts to obtain the Veteran's relevant private treatment records, as well as copies of both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159(c)(1).  

The Veteran is advised that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 38 C.F.R. § 3.159(c)(1)(i)-(ii), the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians, to include providing enough information to identify and locate the existing records and, if necessary, authorizing the release of those records.

On remand, the AMC should also obtain additional VA treatment records for the Veteran showing treatment for his left shoulder or bilateral knee disorder, dated since February 2010.

Lastly, the Veteran should also be provided with an additional VA orthopedic examination of his knees and left shoulder.  The examiner should specifically address any additional relevant treatment records associated with the claims folder since the February 2010 examination, as well as the Veteran's lay statements of record regarding the nature and continuity of his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Beaumont, Texas, dated from January 1, 1990, to March 2, 2001, and since February 2010.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  If a negative response is received, the Veteran should also be informed of the unavailability of the records. 

2.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms. 

3.  Ask the Veteran to identify all medical care providers that have treated him for his shoulder and knee condition from the 1980s to the present and to submit all necessary release forms.  Make arrangements to obtain all records that he adequately identifies.  

4.  Thereafter, schedule the Veteran for an appropriate VA  examination of his left shoulder disorder and bilateral knee disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any left shoulder disorder and/or bilateral knee disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder disability and/or bilateral knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should specifically address the Veteran's lay statements of record regarding the continuous nature of his symptoms from the date of discharge from service to the present.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


